DETAILED ACTION
Response to Arguments
Applicant’s arguments, see page 1 of the remarks, filed March 29, 2021, with respect to the objections to the drawings, the specification, and claims have been fully considered and are persuasive. The objections have been withdrawn. However, the replacement drawing of Figure 2 didn’t label all the empty blocks, such as the blocks above and below the physical layer interface circuit 234, and the specification appears not mention what are those two block elements. Further, the Applicant fails to correct the small fonts shown in at least Figures 2-5 and 14-16 nor provide any arguments why no corrections are necessary.
Applicant’s arguments, see page 1 of the remarks, filed March 29, 2021, with respect to 35 U.S.C. §112(b) have been fully considered and are persuasive.  The rejection of claims 8-11 and 15 has been withdrawn.

Drawings
The drawings were received on March 29, 2021.  These drawings are approved by the examiner.
The drawings are objected to because the block pertaining elements (2 empty block elements) shown in Figure 2 need to have descriptive labels in conformance with 37 CFR 1.84(n) and 1.84(o).  For example, the blocks above and below the physical layer interface circuit 234 are not labeled and the specification appears not mention what are those two block elements. Further, some of the fonts shown in at least Figures 2-5 and 14-16 are too small, they are unable to read as now printed. Corrected drawing 

Claim Objections
Claims 8-11 are objected to because of the following informalities:  
Claim 8, line 4, the term “the first low frequency resistance” should be “the first low frequency resistor” to avoid the antecedent basis.
Claims 9 and 10 both depend from claim 8, therefore they are also objected.
Claim 11, line 1, the term “the values of” should be “values of” since no specific values are recited in the precedent claims 1 and 4.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-7 and 12-15 are allowed.
Claims 8-11 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.

Conclusion
This application is in condition for allowance except for the following formal matters: 
The objections to the drawings and claims 8-11 stated above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T Tse whose telephone number is (571)272-3051.  The examiner can normally be reached on Mon-Fri 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YOUNG T. TSE/Primary Examiner, Art Unit 2632